
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


DG FASTCHANNEL, INC.
2006 LONG-TERM STOCK INCENTIVE PLAN
(As Amended April 29, 2009)


        1.    ESTABLISHMENT OF PLAN.    DG FastChannel, Inc. establishes the
"DG FastChannel, Inc. 2006 Long-Term Stock Incentive Plan," effective as of the
Effective Date. Options granted under the Plan shall be subject to the terms and
conditions of the Plan as set forth herein, as it may be amended from time to
time.

        2.    PURPOSE.    The purposes of the Plan are (i) to offer selected
Employees, including Officers, Directors and Consultants of the Company and its
Affiliates an equity ownership interest and opportunity to participate in the
growth and financial success of the Company, (ii) to provide the Company an
opportunity to attract and retain the best available personnel for positions of
substantial responsibility, (iii) to create long-term value and to provide
incentives to such Employees, Directors and Consultants by means of
market-driven and performance-related stock-based awards to achieve long-term
performance goals, and (iv) to promote the growth and success of the Company's
business by aligning the financial interests of Employees, Directors and
Consultants with that of the other stockholders of the Company. Toward these
objectives, the Plan provides for the grant of Options, Stock Appreciation
Rights and Restricted Stock Awards, some of which may be Performance Awards.

        3.    DEFINITIONS.    As used herein, unless the context requires
otherwise, the following terms shall have the meanings indicated below:

        (a)    "Affiliate"    means (i) any corporation, partnership or other
entity which owns, directly or indirectly, a majority of the voting equity
securities of the Company, (ii) any corporation, partnership or other entity of
which a majority of the voting equity securities or equity interest is owned,
directly or indirectly, by the Company, and (iii) with respect to an Option that
is intended to be an Incentive Stock Option, (A) any "parent corporation" of the
Company, as defined in Section 424(e) of the Code or (B) any "subsidiary
corporation" of the Company as defined in Section 424(f) of the Code, any other
entity that is taxed as a corporation under Section 7701(a)(3) of the Code and
is a member of the "affiliated group" as defined in Section 1504(a) of the Code
of which the Company is the common parent, and any other entity as may be
permitted from time to time by the Code or by the Internal Revenue Service to be
an employer of Employees to whom Incentive Stock Options may be granted;
provided, however, that in each case the Affiliate must be consolidated in the
Company's financial statements.

        (b)    "Award"    means any right granted under the Plan, including an
Option, a Stock Appreciation Right, a Restricted Stock Award and a Performance
Award, and whether granted singly or in combination, to a Grantee pursuant to
the terms, conditions and limitations that the Committee may establish in order
to fulfill the objectives of the Plan.

        (c)    "Award Agreement"    means a written agreement with a Grantee
with respect to any Award, including any amendments thereto, and includes an
Option Agreement, a Stock Appreciation Rights Agreement and a Restricted Stock
Agreement.

        (d)    "Board"    means the Board of Directors of the Company.

        (e)    "Cause"    means the meaning set forth in a then-effective
written employment agreement between the Grantee and the Company or an Affiliate
or, in the absence of such a definition in a then-effective written employment
agreement (in the determination of the Committee), shall mean (i) the habitual
neglect of the Grantee's duties or failure by the Grantee to perform or observe
any substantial lawful obligation of the Grantee's duties to the Company or any
Affiliate that is not remedied within thirty (30) days after written notice
thereof from the Company or the Board, (ii) an intentional violation or failure
by the Grantee to satisfy any policy or written agreement with the Company or an
Affiliate, (iii) the involvement by the Grantee in a transaction or act in
connection with the performance of duties to the Company or any Affiliate which
transaction or

--------------------------------------------------------------------------------






act is adverse to the interests of the Company or any Affiliate, (iv) the
intentional engagement by the Grantee in unfair competition with the Company or
any Affiliate, (v) the use of alcohol or drugs by the Grantee in a manner that
affects the Grantee's job performance or could reasonably be expected to
adversely affect the reputation of the Company or any Affiliate, or (vi) the
conviction of, or plea of nolo contendere by the Grantee to, a felony or
misdemeanor involving fraud, embezzlement, theft or dishonesty or other criminal
conduct against the Company or any Affiliate.

        (f)    "Change in Control"    of the Company means the occurrence of any
of the following events: (i) any "person" (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50 percent or more of the
combined voting power of the Company's then outstanding securities; (ii) as a
result of, or in connection with, any tender offer or exchange offer, merger, or
other business combination (a "Transaction"), the persons who were directors of
the Company immediately before the Transaction shall cease to constitute a
majority of the Board of the Company or any successor to the Company; (iii) the
Company is merged or consolidated with another corporation and as a result of
the merger or consolidation less than 50 percent of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of the Company; (iv) a tender offer or
exchange offer is made and consummated for the ownership of securities of the
Company representing 50 percent or more of the combined voting power of the
Company's then outstanding voting securities; or (v) the Company transfers
substantially all of its assets to another corporation which is not controlled
by the Company.

        (g)    "Chief Executive Officer"    means the individual serving at any
relevant time as the chief executive officer of the Company.

        (h)    "Code"    means the Internal Revenue Code of 1986, as amended,
and any successor statute. Reference in the Plan to any section of the Code
shall be deemed to include any amendments or successor provisions to such
section and any Treasury regulations promulgated under such section.

        (i)    "Committee"    means the committee (or committees), as
constituted from time to time, of the Board that is appointed by the Board to
administer the Plan, or if no such committee is appointed (or no such committee
shall be in existence at any relevant time), the term "Committee" for purposes
of the Plan shall mean the Board; provided, however, that while the Common Stock
is publicly traded, the Committee shall be a committee of the Board consisting
solely of two or more Outside Directors, in accordance with Section 162(m) of
the Code, and/or solely of two or more Non-Employee Directors, in accordance
with Rule 16b-3, as necessary and deemed desirable by the Board from time to
time in each case to satisfy such requirements with respect to Awards granted
under the Plan. While the Common Stock is listed for trading on any national
securities exchange or quoted on the Nasdaq Stock Market, the Committee's
members shall also satisfy the "independence" criteria or be "independent
directors" to the extent required under the rules and regulations of the
exchange or the Nasdaq Stock Market, as applicable. While the Common Stock is
not listed for trading on any national securities exchange or quoted on the
Nasdaq Stock Market, within the scope of such authority, the Board or the
Committee may (i) delegate to a committee of one or more members of the Board
who are not Outside Directors the authority to grant Awards to eligible persons
who are either (A) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Awards or
(B) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or (ii) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act. The Board may assume any or all of the

A-2

--------------------------------------------------------------------------------






powers and responsibilities prescribed for the Committee, and to the extent it
does so, the term "Committee" as used herein shall also be applicable to the
Board.

        (j)    "Common Stock"    means the Common Stock, $0.001 par value per
share, of the Company or the common stock that the Company may in the future be
authorized to issue (as long as the common stock varies from that currently
authorized, if at all, only in amount of par value) in replacement or
substitution thereof.

        (k)    "Company"    means DG FastChannel, Inc., a Delaware corporation.

        (l)    "Consultant"    means any person (other than an Employee or a
Director, solely with respect to rendering services in such person's capacity as
a Director) who is engaged by the Company or any Affiliate to render consulting
or advisory services to the Company or such Affiliate and who is a "consultant
or advisor" within the meaning of Rule 701 promulgated under the Securities Act
or Form S-8 promulgated under the Securities Act, including any foreign national
who, but for the laws of his country, would be an employee of the Company or an
Affiliate.

        (m)    "Continuous Service"    means that the provision of services to
the Company or an Affiliate in any capacity of Employee, Director or Consultant
is not interrupted or terminated. Except as otherwise provided in a particular
Award Agreement, service shall not be considered interrupted or terminated for
this purpose in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Affiliate, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
remains in the service of the Company or an Affiliate in any capacity of
Employee, Director or Consultant. An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave. For purposes
of each Incentive Stock Option, if such leave exceeds ninety (90) days, and
re-employment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day that is three (3) months and one (1) day following the
expiration of such ninety (90)-day period.

        (n)    "Covered Employee"    means the Chief Executive Officer and the
four other most highly compensated officers of the Company for whom total
compensation is required to be reported to stockholders under Regulation S-K, as
determined for purposes of Section 162(m) of the Code.

        (o)    "Director"    means a member of the Board.

        (p)    "Disability"    means the "disability" of a person (i) as defined
in a then-effective written employment agreement with the Company or an
Affiliate that covers such person, (ii) if such person is not covered by a
then-effective written employment agreement with the Company or an Affiliate, as
defined in a then-effective long-term disability plan maintained by the Company
that covers such person, or (iii) if neither a then-effective employment
agreement or a long-term disability plan exists at any relevant time covering
such person, "Disability" means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code. For purposes of determining
the time during which an Incentive Stock Option may be exercised under the terms
of an Option Agreement, "Disability" means the permanent and total disability of
a person within the meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of
the Code provides that an individual is totally and permanently disabled if he
or she is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.

        (q)    "Effective Date"    means the date the Plan was approved by the
stockholders at the Company's 2006 annual meeting.

A-3

--------------------------------------------------------------------------------



        (r)    "Employee"    means any person, including an Officer or Director,
who is employed, within the meaning of Section 3401 of the Code, by the Company
or an Affiliate. The provision of compensation by the Company or an Affiliate to
a Director solely with respect to such individual rendering services in the
capacity of a Director, however, shall not be sufficient to constitute
"employment" by the Company or that Affiliate.

        (s)    "Exchange Act"    means the Securities Exchange Act of 1934, as
amended, and any successor statute. Reference in the Plan to any section of the
Exchange Act shall be deemed to include any amendments or successor provisions
to such section and any rules and regulations relating to such section.

        (t)    "Fair Market Value"    means, as of any date, the value of the
Common Stock determined as follows:

        (i)    If Common Stock has an established market by virtue of being
listed on any established stock exchange, traded on the Nasdaq National Market
or the Nasdaq SmallCap Market or reported on the Over-the-Counter Bulletin Board
published by the National Quotation Bureau, Inc., the Fair Market Value of a
share of Common Stock shall be the closing sales price for such a share of
Common Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or if the Common Stock is listed or traded on more than one
exchange or market, the exchange or market with the greatest volume of trading
in the Common Stock) or reported on the Over-the-Counter Bulletin Board for the
last market trading day prior to the day of determination, as reported in The
Wall Street Journal or such other source as the Committee deems reliable. If the
relevant date does not fall on a day on which the Common Stock has traded on
such securities exchange or market system, the date on which the Fair Market
Value shall be established shall be the last day on which the Common Stock was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Board, in its sole discretion consistent with Section 409A of
the Code.

        (ii)   In the absence of any such established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the reasonable
application by the Committee of a reasonable valuation method in accordance with
Section 409A of the Code.

        (u)    "Grantee"    means an Employee, Director or Consultant to whom an
Award has been granted under the Plan.

        (v)    "Incentive Stock Option"    means an Option granted to an
Employee under the Plan that meets the requirements of Section 422 of the Code.

        (w)    "Non-Employee Director"    means a Director who either (i) is not
an Employee or Officer, does not receive compensation (directly or indirectly)
from the Company or an Affiliate in any capacity other than as a Director
(except for an amount as to which disclosure would not be required under
Item 404(a) of Regulation S-K), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K or (ii) is
otherwise considered a "non-employee director" for purposes of Rule 16b-3.

        (x)    "Non-Qualified Stock Option"    means an Option granted under the
Plan that is not intended to be an Incentive Stock Option.

        (y)    "Officer"    means a person who is an "officer" of the Company or
any Affiliate within the meaning of Section 16 of the Exchange Act (whether or
not the Company is subject to the requirements of the Exchange Act).

A-4

--------------------------------------------------------------------------------



        (z)    "Option"    means an Award in the form of a stock option granted
pursuant to Section 8 of the Plan to purchase a specified number of shares of
Common Stock during the Option period for a specified exercise price, whether
granted as an Incentive Stock Option or as a Non-Qualified Stock Option.

        (aa)    "Option Agreement"    means the written agreement evidencing the
grant of an Option executed by the Company and the Optionee, including any
amendments thereto. Each Option Agreement shall be subject to the terms and
conditions of the Plan.

        (bb)    "Optionee"    means an individual to whom an Option has been
granted under the Plan.

        (cc)    "Outside Director"    means a Director who either (i) is not a
current employee of the Company or an "affiliated corporation" (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an "affiliated corporation"
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), has not been an officer of the Company or an
"affiliated corporation" at any time and is not currently receiving (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code) direct or indirect remuneration from the Company or an "affiliated
corporation" for services in any capacity other than as a Director, or (ii) is
otherwise considered an "outside director" for purposes of Section 162(m) of the
Code.

        (dd)    "Performance Award"    means a Restricted Stock Award granted
under Section 11 of the Plan to a Grantee who is an Employee that becomes vested
and earned solely on account of the attainment of a specified performance target
in relation to one or more Performance Goals.

        (ee)    "Performance Goals"    mean, with respect to any Performance
Award, the business criteria (and related factors) selected by the Committee at
the time of grant to measure the level of performance of the Company during the
Performance Period, in each case, prepared on the same basis as the financial
statements published for financial reporting purposes, except as adjusted
pursuant to Section 11(f). The Committee may select as the Performance Goals for
a Performance Period any one or combination of the following business criteria
that apply to the Grantee of the Performance Award, one or more business units,
divisions or Affiliates or the applicable sector of the Company, or the Company
as a whole, and if so desired by the Committee, by comparison with a peer group
of companies, as interpreted and defined, in each case, by the Committee, which
business criteria (to the extent applicable) will be determined in accordance
with generally accepted accounting principles:

          (i)  Net income as a percentage of revenue;

         (ii)  Earnings per share of Common Stock;

        (iii)  Earnings before interest, taxes, depreciation and amortization;

        (iv)  Return on net assets employed before interest and taxes;

         (v)  Operating margin as a percentage of revenue;

        (vi)  Safety performance relative to industry standards and the Company
annual target;

       (vii)  Strategic team goals;

      (viii)  Net operating profit after taxes;

        (ix)  Net operating profit after taxes per share of Common Stock;

         (x)  Return on invested capital;

        (xi)  Return on assets or net assets;

A-5

--------------------------------------------------------------------------------



       (xii)  Total stockholder return;

      (xiii)  Relative total stockholder return (as compared with a peer group
of the Company);

      (xiv)  Earnings before income taxes;

       (xv)  Net income;

      (xvi)  Free cash flow;

     (xvii)  Free cash flow per share of Common Stock;

    (xviii)  Revenue (or any component thereof);

      (xix)  Revenue growth; or

       (xx)  Any other performance objective approved by the stockholders of the
Company in accordance with Section 162(m) of the Code.

        (ff)    "Performance Period"    means that period established by the
Committee at the time any Performance Award is granted or, except in the case of
any grant to a Covered Employee, at any time thereafter, during which any
Performance Goals specified by the Committee with respect to such Award are to
be measured.

        (gg)    "Plan"    means this Digital Generation Systems, Inc. 2006
Long-Term Stock Incentive Plan as set forth herein and as it may be amended from
time to time.

        (hh)    "Qualifying Shares"    means shares of Common Stock which either
(i) have been owned by the Grantee for more than six (6) months and have been
"paid for" within the meaning of Rule 144 promulgated under the Securities Act,
or (ii) were obtained by the Grantee in the public market.

        (ii)    "Regulation S-K"    means Regulation S-K promulgated under the
Securities Act, as it may be amended from time to time, and any successor to
Regulation S-K. Reference in the Plan to any item of Regulation S-K shall be
deemed to include any amendments or successor provisions to such item.

        (jj)    "Restriction Period"    means the period during which the Common
Stock under a Restricted Stock Award is nontransferable and subject to
"Forfeiture Restrictions" as defined in Section 10(b) of the Plan and set forth
in the related Restricted Stock Agreement.

        (kk)    "Restricted Stock Agreement"    means the written agreement
evidencing the grant of a Restricted Stock Award executed by the Company and the
Grantee, including any amendments thereto. Each Restricted Stock Agreement shall
be subject to the terms and conditions of the Plan.

        (ll)    "Restricted Stock Award"    means an Award granted under
Section 10 of the Plan to a Grantee of shares of Common Stock issued to the
Grantee for such consideration, if any, and subject to such restrictions on
transfer, forfeiture provisions and other terms and conditions as are
established by the Committee.

        (mm)    "Rule 16b-3"    means Rule 16b-3 promulgated under the Exchange
Act, as it may be amended from time to time, and any successor to Rule 16b-3.

        (nn)    "Section"    means a section of the Plan unless otherwise stated
or the context otherwise requires.

        (oo)    "Securities Act"    means the Securities Act of 1933, as
amended, and any successor statute. Reference in the Plan to any section of the
Securities Act shall be deemed to include any amendments or successor provisions
to such section and any rules and regulations relating to such section.

A-6

--------------------------------------------------------------------------------



        (pp)    "Stock Appreciation Right"    means an Award granted under
Section 9 of the Plan to receive all or some portion of the increase in the
value of the shares of Common Stock to which such right relates as provided in
Section 9 hereof.

        (qq)    "Stock Appreciation Right Agreement"    means a written
agreement with a Grantee with respect to an Award of Stock Appreciation Rights,
including any amendments thereto. Each Stock Appreciation Right Agreement shall
be subject to the terms and conditions of the Plan.

        (rr)    "Ten Percent Stockholder"    means a person who owns (or is
deemed to own pursuant to Section 424(d) of the Code) at the time an Option is
granted stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or of any of its Affiliates.

        4.    TYPES OF INCENTIVE AWARDS AVAILABLE UNDER THE PLAN.    Awards
granted under the Plan may be (i) Incentive Stock Options, (ii) Non-Qualified
Stock Options, (iii) Stock Appreciation Rights, (iv) Restricted Stock Awards,
and (v) Performance Awards. An Option may be granted in tandem with a Stock
Appreciation Right.

        5.    SHARES SUBJECT TO PLAN.    

        (a)    Maximum Shares Subject to Plan.    Subject to adjustment pursuant
to Section 13(a) hereof, the total amount of Common Stock with respect to which
Awards may be granted under the Plan shall not exceed 2,200,000 shares. At all
times during the term of the Plan, the Company shall reserve and keep available
such number of shares of Common Stock as will be required to satisfy the
requirements of outstanding Awards under the Plan. The number of shares reserved
for issuance under the Plan shall be reduced only to the extent that shares of
Common Stock are actually issued in connection with the exercise or settlement
of an Award. Any shares of Common Stock covered by an Award (or a portion of an
Award) that is forfeited or canceled or that expires without being exercised or
settled shall be deemed not to have been issued for purposes of determining the
maximum aggregate number of shares of Common Stock which may be issued under the
Plan and shall again be available to be subject to Awards under the Plan. If an
Option is issued in tandem with a Stock Appreciation Right and all or a portion
of the Option is cancelled as provided for in Section 9(b)(iii) in connection
with the exercise of the related Stock Appreciation Right, the shares of Common
Stock that were subject to the portion of the Option so cancelled will not again
be available for grant under the Plan. In addition, shares of Common Stock
withheld pursuant to the Plan to pay taxes and shares of Common stock used in
the exercise of an Option as described in Section 8(d) in a "same day" or
"margin" arrangement shall reduce the number of shares available for Awards
under the Plan. Nothing in this Section 5 shall impair the right of the Company
to reduce the number of outstanding shares of Common Stock pursuant to
repurchases, redemptions, or otherwise; provided, however, that no reduction in
the number of outstanding shares of Common Stock shall (i) impair the validity
of any outstanding Award, whether or not that Award is fully vested or
exercisable, or (ii) impair the status of any shares of Common Stock previously
issued pursuant to an Award as duly authorized, validly issued, fully paid and
nonassessable. The shares to be delivered under the Plan shall be made available
from (i) authorized but unissued shares of Common Stock, or (ii) Common Stock
held in the treasury of the Company, in each situation as the Committee may
determine from time to time in its sole discretion.

A-7

--------------------------------------------------------------------------------





        (b)    Registration and Listing of Shares.    From time to time, the
Board and appropriate Officers shall be and are authorized to take whatever
actions are necessary to file required documents with governmental authorities,
stock exchanges and other appropriate persons to register, list and otherwise
make shares of Common Stock available for issuance pursuant to Awards.

        6.    ELIGIBILITY.    Awards other than Incentive Stock Options may be
granted to Employees, Officers, Directors, and Consultants. Incentive Stock
Options may be granted only to Employees (including Officers and Directors who
are also Employees), as limited by clause (iii) of Section 3(a). The Committee,
in its sole discretion, shall select the recipients of Awards. A Grantee may be
granted more than one Award under the Plan, and Awards may be granted at any
time or times during the term of the Plan. The grant of an Award to an Employee,
Officer, Director or Consultant shall not be deemed either to entitle that
individual to, or to disqualify that individual from, participation in any other
grant of Awards under the Plan.

        7.    LIMITATION ON INDIVIDUAL AWARDS.    No person shall be granted
Awards during any fiscal year of the Company covering more than 100,000 shares
of Common Stock. Notwithstanding the preceding sentence, in connection with the
commencement of a person's Continuous Service, a person may be granted Awards
covering up to an additional 50,000 shares of Common Stock that shall not count
against the limit in the preceding sentence. The limitations set forth in the
preceding sentences shall be applied in a manner which will permit compensation
generated under the Plan, where appropriate, to constitute "performance-based"
compensation for purposes of Section 162(m) of the Code, including counting
against such maximum number of shares, to the extent required under
Section 162(m) of the Code and applicable interpretive authority thereunder, any
shares of Common Stock subject to Options or other Awards that are canceled or
repriced.

        8.    OPTIONS.    

        (a)    Grant of Options.    The Committee shall determine (i) whether
each Option shall be granted as an Incentive Stock Option or as a Non-Qualified
Stock Option and (ii) the provisions, terms, and conditions of each Option
including, but not limited to, the vesting schedule, the number of shares of
Common Stock subject to the Option, the exercise price of the Option, the period
during which the Option may be exercised, forfeiture provisions, methods of
payment, and all other terms and conditions of the Option.

        (b)    Limitations on Incentive Stock Options.    The aggregate Fair
Market Value (determined as of the date of grant of an Option) of Common Stock
which any Employee is first eligible to purchase during any calendar year by
exercise of Incentive Stock Options granted under the Plan and by exercise of
incentive stock options (within the meaning of Section 422 of the Code) granted
under any other incentive stock option plan of the Company or an Affiliate shall
not exceed $100,000. If the Fair Market Value of stock with respect to which all
incentive stock options described in the preceding sentence held by any one
Optionee are exercisable for the first time by such Optionee during any calendar
year exceeds $100,000, the Options (that are intended to be Incentive Stock
Options on the date of grant thereof) for the first $100,000 worth of shares of
Common Stock to become exercisable in such year shall be deemed to constitute
incentive stock options within the meaning of Section 422 of the Code and the
Options (that are intended to be Incentive Stock Options on the date of grant
thereof) for the shares of Common Stock in the amount in excess of $100,000 that
become exercisable in that calendar year shall be treated as Non-Qualified Stock
Options. If the Code is amended after the effective date of the Plan to provide
for a different limit than the one described in this Section 8(b), such
different limit shall be incorporated herein and shall apply to any Options
granted after the effective date of such amendment.

A-8

--------------------------------------------------------------------------------



        (c)    Acquisitions and Other Transactions.    Notwithstanding the
provisions of Section 12(g), in the case of an Option issued or assumed pursuant
to Section 12(g), the exercise price and number of shares for the Option shall
be determined in accordance with the principles of Sections 409A and 424(a) of
the Code. The Committee also may grant Options under the Plan in settlement of
or substitution for, outstanding options or obligations to grant future options
in connection with the Company or an Affiliate acquiring another entity, an
interest in another entity or an additional interest in an Affiliate whether by
merger, stock purchase, asset purchase or other form of transaction.

        (d)    Payment or Exercise.    Payment for the shares of Common Stock to
be purchased upon exercise of an Option may be made in cash (by check) or, if
elected by the Optionee and approved by the Committee, in one or more of the
following methods which must be stated in the Option Agreement (at the date of
grant with respect to any Option granted as an Incentive Stock Option) and where
permitted by law: (i) if the Common Stock has an established market as described
in clause (i) of Section 3(t), through a "same day sale" arrangement between the
Optionee and a broker-dealer that is a member of the National Association of
Securities Dealers, Inc. (an "NASD Dealer") whereby the Optionee irrevocably
elects to exercise the Option and to sell a portion of the shares of Common
Stock so purchased to pay for the exercise price and whereby the NASD Dealer
irrevocably commits upon receipt of such shares of Common Stock to forward the
exercise price directly to the Company; (ii) if the Common Stock has an
established market as described in clause (i) of Section 3(t), through a
"margin" commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise the Option and to pledge the shares of Common
Stock so purchased to the NASD Dealer in a margin account as security for a loan
from the NASD Dealer in the amount of the exercise price, and whereby the NASD
Dealer irrevocably commits upon receipt of such shares of Common Stock to
forward the exercise price directly to the Company; or (iii) by surrender for
cancellation of Qualifying Shares at the Fair Market Value per share at the time
of exercise (provided that such surrender does not result in an accounting
charge for the Company). No shares of Common Stock may be issued until full
payment of the purchase price therefor has been made.

        (e)    Modification, Extension and Renewal of Options.    The Committee
shall have the power to modify, cancel, extend or renew outstanding Options and
to authorize the grant of new Options and/or Restricted Stock Awards in
substitution therefor (regardless of whether any such action would be treated as
a repricing for financial accounting or other purposes), provided that (except
as permitted by Section 13(a) of the Plan) any such action may not reprice any
outstanding Option, directly or indirectly, or replace an Option with another
Award or cash with a higher intrinsic value than the value of the Option at the
time of its replacement without the approval of the stockholders of the Company,
and without the written consent of any affected Optionee, (i) impair any rights
under any Option previously granted to such Optionee, (ii) cause the Option or
the Plan to become subject to Section 409A of the Code, or (iii) cause any
Option to lose its status as "performance-based" compensation under
Section 162(m) of the Code. Any outstanding Incentive Stock Option that is
modified, extended, renewed or otherwise altered will be treated in accordance
with Section 424(h) of the Code.

        (f)    Privileges of Stock Ownership.    No Optionee will have any of
the rights of a stockholder with respect to any shares of Common Stock subject
to an Option until such Option is properly exercised and the purchased shares
are issued and delivered to the Optionee, as evidenced by an appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company. No adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to such date of such issuance and
delivery, except as provided in the Plan.

A-9

--------------------------------------------------------------------------------



        9.    STOCK APPRECIATION RIGHTS.    

        (a)    Stock Appreciation Rights.    A Stock Appreciation Right is a
right to receive, upon exercise of the right, shares of Common Stock or their
cash equivalent in an amount equal to the increase in Fair Market Value of the
Common Stock between the grant and exercise dates. The Committee, from time to
time, subject to the terms and provisions of the Plan, may grant to an eligible
Employee, Director or Consultant Stock Appreciation Rights if (i) the exercise
price of the Stock Appreciation Right is not less than the Fair Market Value of
the Common Stock on the grant date of the Award, (ii) the Stock Appreciation
Right will be settled only in shares of Common Stock (unless settlement in the
form of cash would not cause a Stock Appreciation Right or the Plan to become
subject to Section 409A of the Code), and (iii) the Stock Appreciation Right
does not include any feature for the deferral of compensation other than the
time between the Stock Appreciation Right grant and exercise or any other
feature that would cause the Stock Appreciation Right or the Plan to become
subject to Section 409A of the Code. In addition, a Stock Appreciation Right may
be related to an Option, or issued "in tandem" with an Option, only if such an
arrangement would not cause the Stock Appreciation Right, the Option or the Plan
to become subject to Section 409A of the Code. The terms and conditions of a
Stock Appreciation Right shall be set forth in a Stock Appreciation Right
Agreement or may be included in an Option Agreement (which need not be the same
for each Grantee) in such form as the Committee approves, but which is not
inconsistent with the Plan. With respect to Stock Appreciation Rights that are
subject to Section 16 of the Exchange Act, the Committee shall retain sole
discretion (i) to determine the form in which payment of the Stock Appreciation
Right will be made (i.e., cash, securities or any combination thereof), or
(ii) to approve an election by a Grantee to receive cash in full or partial
settlement of Stock Appreciation Rights. The number of shares reserved for
issuance under the Plan shall be reduced only to the extent that shares of
Common Stock are actually issued in connection with the exercise or settlement
of an Award and as provided in Section 9(b)(iii).

        (b)    Stock Appreciation Right Related to an Option.    If permitted
pursuant to the conditions and limitations contained in Section 9(a), a Stock
Appreciation Right granted in connection with an Option shall cover the same
shares of Common Stock covered by the Option (or such lesser number of shares of
Common Stock as the Committee may determine) and shall, except as provided in
this Section 9(b), be subject to the same terms and conditions as the related
Option and the following:

        (i)    Exercise.    A Stock Appreciation Right granted in connection
with an Option shall be exercisable at such time or times and only to the extent
that the related Option is exercisable, and will not be transferable except to
the extent the related Option may be transferable.

        (ii)    Amount Payable.    Upon the exercise of a Stock Appreciation
Right related to an Option, the Grantee shall be entitled to receive an amount
payable in whole shares of Common Stock determined by multiplying (A) the excess
of the Fair Market Value of a share of Common Stock on the date of exercise of
such Stock Appreciation Right over the Option exercise price of the Stock
Appreciation Right, by (B) the number of shares of Common Stock as to which such
Stock Appreciation Right is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any Stock
Appreciation Right by including such a limit in the applicable Stock
Appreciation Right Agreement.

        (iii)    Treatment of Related Options and Stock Appreciation Rights Upon
Exercise.    Upon the exercise of a Stock Appreciation Right granted in
connection with an Option, the Option shall be canceled to the extent of the
number of shares of Common Stock as to which the Stock Appreciation Right is
exercised, and upon the exercise of an Option granted in connection with a Stock
Appreciation Right, the Stock Appreciation Right shall be canceled

A-10

--------------------------------------------------------------------------------






to the extent of the number of shares of Common Stock as to which the Option is
exercised or surrendered. The shares reserved for issuance under the Plan shall
be reduced by the number of shares of Common Stock that were covered by the
Option cancelled in connection with the exercise of the Stock Appreciation
Right.

        (c)    Stock Appreciation Right Unrelated to an Option.    A Stock
Appreciation Right unrelated to an Option shall cover such number of shares of
Common Stock as the Committee shall determine.

        (i)    Terms; Duration.    A Stock Appreciation Right unrelated to an
Option shall contain such terms and conditions as to exercisability, vesting and
duration as the Committee shall determine, but in no event shall any such right
have a term of greater than ten (10) years. However, each Stock Appreciation
Right shall be exercisable only during such portion of its term as the Committee
shall determine and, unless provided otherwise by the specific provisions of the
Stock Appreciation Right Agreement, only if the Grantee's Continuous Service has
not terminated at the time of such exercise.

        (ii)    Amount Payable.    Upon exercise of a Stock Appreciation Right
unrelated to an Option, the Grantee shall be entitled to receive an amount
payable in whole shares of Common Stock determined by multiplying (A) the excess
of the Fair Market Value of a share of Common Stock on the date of exercise of
such Stock Appreciation Right over the Fair Market Value of a share of Common
Stock on the date the Stock Appreciation Right was granted, by (B) the number of
shares of Common Stock as to which the Stock Appreciation Right is being
exercised. Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the applicable Stock Appreciation Right Agreement.

        (iii)    Non-Transferability.    No Stock Appreciation Right unrelated
to an Option shall be transferable by the Grantee otherwise than by will or the
laws of descent and distribution, and such Stock Appreciation Right shall be
exercisable during the lifetime of such Grantee only by the Grantee or his
guardian or legal representative.

        10.    RESTRICTED STOCK AWARDS.    

        (a)    Restricted Stock Awards.    A Restricted Stock Award is a grant
of shares of Common Stock for such consideration, if any, and subject to such
restrictions on transfer, forfeiture provisions and other terms and conditions
as are established by the Committee. Each Restricted Stock Agreement shall be in
such form and shall contain such terms and conditions as the Committee shall
deem appropriate. The terms and conditions of such Restricted Stock Agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Agreements need not be identical, but each such Restricted
Stock Agreement shall be subject to the terms and conditions of this Section 10.

        (b)    Forfeiture Restrictions.    Shares of Common Stock that are the
subject of a Restricted Stock Award shall be subject to restrictions on
disposition by the Grantee and to an obligation of the Grantee to forfeit and
surrender the shares to the Company under certain circumstances (the "Forfeiture
Restrictions"). The Forfeiture Restrictions shall be determined by the Committee
in its sole discretion, and the Committee may provide that the Forfeiture
Restrictions shall lapse on the passage of time, the attainment of one or more
performance targets established by the Committee, or the occurrence of such
other event or events determined to be appropriate by the Committee. The
Forfeiture Restrictions, if any, applicable to a particular Restricted Stock
Award (which may differ from any other such Restricted Stock Award) shall be
stated in the Restricted Stock Agreement.

A-11

--------------------------------------------------------------------------------



        (c)    Rights as Stockholder.    At the time any Restricted Stock Award
is granted under the Plan, the Company and the Grantee shall enter into a
Restricted Stock Agreement setting forth each of the matters addressed in this
Section 10 and such other matters as the Committee may determine to be
appropriate. Shares of Common Stock awarded pursuant to a Restricted Stock Award
shall be represented by a stock certificate registered in the name of the
Grantee of such Restricted Stock Award or by a book entry account with the
Company's transfer agent. The Grantee shall have the right to receive dividends
with respect to the shares of Common Stock subject to a Restricted Stock Award,
to vote the shares of Common Stock subject thereto and to enjoy all other
stockholder rights with respect to the shares of Common Stock subject thereto,
except that, unless provided otherwise in the Plan or in the Restricted Stock
Agreement, (i) the Grantee shall not be entitled to delivery of the share
certificate evidencing the shares of Common Stock until the Forfeiture
Restrictions have expired, (ii) the Company or an escrow agent shall retain
custody of the share certificate evidencing the shares of Common Stock (or such
shares shall be held in a book entry account with the Company's transfer agent)
until the Forfeiture Restrictions expire, (iii) the Grantee may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of the shares of
Common Stock until the Forfeiture Restrictions have expired, and (iv) a breach
of the terms and conditions established by the Committee pursuant to the
Restricted Stock Agreement shall cause a forfeiture of the Restricted Stock
Award. At the time of such Award, the Committee may, in its sole discretion,
prescribe additional terms, conditions or restrictions relating to Restricted
Stock Award, including rules pertaining to the termination of the Grantee's
Continuous Service (by retirement, Disability, death or otherwise) prior to
expiration of the Forfeiture Restrictions. Such additional terms, conditions or
restrictions shall also be set forth in a Restricted Stock Agreement made in
connection with the Restricted Stock Award.

        (d)    Stock Certificate Delivery and Rights and Obligations of the
Grantee.    One or more stock certificates representing shares of Common Stock,
free of Forfeiture Restrictions, shall be delivered to the Grantee promptly
after, and only after, the Forfeiture Restrictions have expired and the Grantee
has satisfied all applicable Federal, state and local income and employment tax
withholding requirements. Each Restricted Stock Agreement shall require that
(i) the Grantee, by his or her acceptance of the Restricted Stock Award, shall
irrevocably grant to the Company a power of attorney to transfer any shares so
forfeited to the Company, agrees to execute any documents requested by the
Company in connection with such forfeiture and transfer, and (ii) such
provisions regarding transfers of forfeited shares shall be specifically
performable by the Company in a court of equity or law.

        (e)    Restriction Period.    The Restriction Period for a Restricted
Stock Award shall commence on the date of grant of the Restricted Stock Award
and, unless otherwise established by the Committee and stated in the Restricted
Stock Award Agreement, shall expire upon satisfaction of the conditions set
forth in the Restricted Stock Agreement pursuant to which the Forfeiture
Restrictions will lapse.

        (f)    Securities Restrictions.    The Committee may impose other
conditions on any shares of Common Stock subject to a Restricted Stock Award as
it may deem advisable, including (i) restrictions under applicable state or
federal securities laws, and (ii) the requirements of any stock exchange or
national market system upon which shares of Common Stock are then listed or
quoted.

        (g)    Payment for Restricted Stock.    The Committee shall determine
the amount and form of any payment for shares of Common Stock received pursuant
to a Restricted Stock Award. In the absence of such a determination, the Grantee
shall not be required to make any payment for shares of Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.

A-12

--------------------------------------------------------------------------------



        (h)    Forfeiture of Restricted Stock.    Subject to the provisions of
the particular Restricted Stock Agreement, upon termination of the Grantee's
Continuous Service during the Restriction Period, the shares of Common Stock
subject to the Restricted Stock Award shall be forfeited by the Grantee. Upon
any forfeiture, all rights of the Grantee with respect to the forfeited shares
of the Common Stock subject to the Restricted Stock Award shall cease and
terminate, without any further obligation on the part of the Company, except
that if so provided in the Restricted Stock Agreement applicable to the
Restricted Stock Award, the Company shall repurchase each of the shares of
Common Stock forfeited for the purchase price per share, if any, paid by the
Grantee. The Committee will have discretion to determine whether the Continuous
Service of a Grantee has terminated and the date on which such Continuous
Service terminates and whether the Grantee's Continuous Service terminated as a
result of the Disability of the Grantee.

        (i)    Lapse of Forfeiture Restrictions in Certain Events; Committee's
Discretion.    Notwithstanding the provisions of Section 10(h) or any other
provision in the Plan to the contrary, the Committee may, in its discretion and
as of a date determined by the Committee, fully vest any or all Common Stock
awarded to the Grantee pursuant to a Restricted Stock Award, and upon such
vesting, all Forfeiture Restrictions applicable to such Restricted Stock Award
shall lapse or terminate. Any action by the Committee pursuant to this
Section 10(i) may vary among individual Grantees and may vary among the
Restricted Stock Awards held by any individual Grantee. Notwithstanding the
preceding provisions of this Section 10(i), the Committee may not take any
action described in this Section 10(i) with respect to a Restricted Stock Award
that has been granted to a Covered Employee if such Award has been designed to
meet the exception for performance-based compensation under Section 162(m) of
the Code.

        (j)    Notice of Election Under 83(b).    Each Grantee making an
election under Section 83(b) of the Code shall provide a copy thereof to the
Company within thirty (30) days of the filing of such election with the Internal
Revenue Service.

        11.    PERFORMANCE AWARDS.    

        (a)    Designation as a Performance Award.    The Committee shall have
the right to designate any Restricted Stock Award as a Performance Award.
Performance Awards may be granted only to Employees.

        (b)    Performance Awards.    In the case of any Restricted Stock Award
to any person who is or may become a Covered Employee during the Performance
Period or before payment of the Award, the Committee may grant such Award as a
Performance Award that is intended to comply with the requirements of
Section 162(m) of the Code, as determined by the Committee, in the amount and
pursuant to the terms and conditions that the Committee may determine and set
forth in the Restricted Stock Agreement, subject to the provisions of this
Section 11.

        (c)    Performance Period.    Performance Awards will be awarded in
connection with a Performance Period, as determined by the Committee in its
discretion; provided, however, that a Performance Period may be no shorter than
twelve (12) months for any Performance Awards granted to a Covered Employee.

        (d)    Eligible Grantees.    Prior to the commencement of a Performance
Period, the Committee shall determine the Employees who will be eligible to
receive a Performance Award with respect to that Performance Period; provided
that the Committee may determine the eligibility of any Employee, other than a
Covered Employee, after the commencement of the Performance Period. The
Committee shall provide a Restricted Stock Agreement, as applicable, to each
Grantee who receives a grant of a Performance Award under the Plan as soon as
administratively feasible after such Grantee receives such Award. A Restricted
Stock Agreement for a Performance Award shall specify the applicable Performance
Period, and the Performance Goals, specific performance

A-13

--------------------------------------------------------------------------------






factors and targets related to the Performance Goals, award criteria and the
targeted amount of his or her Performance Award, as well as any other applicable
terms of the Performance Award for which the Grantee is eligible.

        (e)    Performance Goals; Specific Performance Targets; Award
Criteria.    Prior to the commencement of each Performance Period, the Committee
shall fix and establish in writing (i) the Performance Goals that will apply to
that Performance Period with respect to each Performance Award; (ii) with
respect to Performance Goals, the specific performance factors and targets
related to each Grantee and, if achieved, the targeted amount of the Grantee's
Performance Award; and (iii) subject to Section 11(f) below, the criteria for
computing the amount that will be paid with respect to each level of attained
performance. The Committee shall also set forth the minimum level of
performance, based on objective factors and criteria, that must be attained
during the Performance Period before any Performance Goal is deemed to be
attained and any Performance Award will be earned and become payable, and the
percentage of the Performance Award that will become earned and payable upon
attainment of various levels of performance that equal or exceed the minimum
required level.

        (f)    Adjustments.    

        (i)    In order to assure the incentive features of the Plan and to
avoid distortion in the operation of the Plan, the Committee may make
adjustments in the Performance Goals, specific performance factors and targets
related to those Performance Goals and award criteria established by it for any
Performance Period under this Section 11(f) whether before or after the end of
the Performance Period to the extent it deems appropriate in its sole
discretion, which shall be conclusive and binding upon all parties concerned, to
compensate for or reflect any changes which may have occurred during the
Performance Period which significantly affect factors that formed part of the
basis upon which such Performance Goals, specific performance targets related to
those Performance Goals and award criteria were determined. Such changes may
include, without limitation, changes in accounting practices, tax, regulatory or
other laws or regulations or economic changes not in the ordinary course of
business cycles. The Committee also reserves the right to adjust Performance
Awards to insulate them from the effects of unanticipated, extraordinary, major
business developments, such as a special asset writedown, sale of a division and
other unusual events. The determination of financial performance achieved for
any Performance Period may, but need not be, adjusted by the Committee to
reflect such extraordinary, major business developments. Any such determination
shall not be affected by subsequent adjustments or restatements.

        (ii)   In the event of any change in outstanding shares of the Company
by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares or other similar corporate
change, the Committee shall make such adjustments, if any, that it deems
appropriate in the Performance Goals, specific performance factors and targets
related to those Performance Goals and award criteria established by it under
this Section 11(f) for any Performance Period not then completed. Any and all
such adjustments shall be conclusive and binding upon all parties concerned.

        (iii)  Notwithstanding the foregoing provisions of this Section 11(f),
the Committee shall have no discretion to modify or waive the Performance Goals
or conditions to the grant or vesting of a Performance Award or to increase the
amount payable to any Grantee that would otherwise be due upon attainment of the
Performance Goals, unless such Award is not intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code and the relevant
Restricted Stock Agreement provides for such discretion.

        (g)    Section 162(m) of the Code.    If the Committee intends for a
Performance Award to be granted and administered in a manner designed to
preserve the deductibility of the compensation

A-14

--------------------------------------------------------------------------------






resulting from such Award in accordance with Section 162(m) of the Code, it is
the intent of the Company and the Committee that this Section 11 be interpreted
in a manner that satisfies the applicable requirements of Section 162(m)(4)(C)
of the Code, and that the Plan be operated so that the Company may take a full
tax deduction for such Performance Awards. If any provision of the Plan or any
Performance Award would otherwise frustrate or conflict with this intent, that
provision shall be interpreted and deemed amended so as to avoid this conflict
and such terms or provisions shall be deemed inoperative to the extent necessary
to avoid the conflict with the requirements of Section 162(m) of the Code
without invalidating the remaining provisions hereof. Without limiting the
generality of the preceding provisions of this Section 11(g), the Committee may
apply any restrictions it deems appropriate to the payment of dividends declared
with respect to shares of Common Stock covered by a Performance Award, such that
the dividends and/or the shares of Common Stock maintain eligibility for the
"performance-compensation exception" under Section 162(m) of the Code. In the
event that any dividend constitutes a derivative security or an equity security
pursuant to the rules under Section 16 of the Exchange Act, if applicable, such
dividend shall be subject to a vesting period equal to the remaining vesting
period of the shares of Common Stock subject to the Performance Award with
respect to which the dividend is paid.

        12.    GENERAL PROVISIONS REGARDING AWARDS.    

        (a)    Form of Award Agreement.    Each Award granted under the Plan
shall be evidenced by a written Award Agreement in such form (which need not be
the same for each Grantee) as the Committee from time to time approves, but
which is not inconsistent with the Plan, including any provisions that may be
necessary to assure that any Option that is intended to be an Incentive Stock
Option will comply with Section 422 of the Code.

        (b)    Awards Criteria.    In determining the amount and value of Awards
to be granted, the Committee may take into account the responsibility level,
performance, potential, other Awards and such other considerations with respect
to a Grantee as it deems appropriate. The terms of an Award Agreement may
provide that the amount payable as an Award may be adjusted for dividends or
dividend equivalent.

        (c)    Date of Grant.    The date of grant of an Award will be the date
specified by the Committee as the effective date of the grant of an Award or, if
the Committee does not so specify, will be the date on which the Committee makes
the determination to grant such Award. The Award Agreement evidencing the Award
will be delivered to the Grantee with a copy of the Plan and other relevant
Award documents within a reasonable time after the date of grant.

        (d)    Stock Price.    The exercise price or other measurement of stock
value relative to any Award shall be the price determined by the Committee (but,
if required by applicable law, shall be not less than the par value of the
shares of Common Stock on the date of grant of the Award). The exercise price of
any Option shall not be less than 100% of the Fair Market Value of the shares of
Common Stock for the date of grant of the Option; provided, however, the
exercise price of any Option granted to a Ten Percent Stockholder shall not be
less than 110% of the Fair Market Value of the shares of Common Stock for the
date of grant of the Option.

        (e)    Period of Award.    Awards shall be exercisable or payable within
the time or times or upon the event or events determined by the Committee and
set forth in the Award Agreement. Unless otherwise provided in an Award
Agreement, Awards other than Restricted Stock Awards shall terminate on (and no
longer be exercisable or payable after) the earlier of: (i) ten (10) years from
the date of grant of the Award; (ii) for an Incentive Stock Option granted to a
Ten Percent Stockholder, five (5) years from the date of grant of the Option;
(iii) three (3) months after the Grantee is no longer serving in any capacity as
an Employee, Consultant or Director of the Company for a reason other than the
death or Disability of the Grantee; (iv) six (6) months after death of the
Grantee; or (v) six (6) months after Disability of the Grantee.

A-15

--------------------------------------------------------------------------------





        (f)    Transferability of Awards.    Awards granted under the Plan, and
any interest therein, shall not be transferable or assignable by the Grantee,
and may not be made subject to execution, attachment or similar process,
otherwise than by will or by the laws of descent and distribution, and shall be
exercisable or payable during the lifetime of the Grantee only by the Grantee;
provided, that the Grantee may, however, designate persons who or which may
exercise or receive his or her Awards following the Grantee's death.
Notwithstanding the preceding sentence, Non-Qualified Stock Options may be
transferred to such family members, family member trusts, family limited
partnerships and other family member entities as the Committee, in its sole
discretion, may approve prior to any such transfer. No such transfer will be
approved by the Committee if the Common Stock issuable under such transferred
Award would not be eligible to be registered on Form S-8 promulgated under the
Securities Act.

        (g)    Acquisitions and Other Transactions.    The Committee may, from
time to time, cause the Company to assume outstanding awards granted by another
entity, whether in connection with an acquisition of such other entity or
otherwise, by either (i) granting an Award under the Plan in replacement of or
in substitution for the awards assumed by the Company, or (ii) treating the
assumed award as if it had been granted under the Plan if the terms of such
assumed award could be applied to an Award granted under the Plan. Such
assumption shall be permissible if the holder of the assumed award would have
been eligible to be granted an Award hereunder if the other entity had applied
the rules of this Plan to such grant.

        (h)    Payment.    Payment of an Award (i) may be made in cash, Common
Stock or a combination thereof, as determined by the Committee in its sole
discretion, (ii) shall be made in a lump sum or in installments as prescribed by
the Committee in its sole discretion, and (iii) to the extent applicable, shall
be based on the Fair Market Value of the Common Stock for the payment or
exercise date. Payment of the amount determined under Section 9(b) or 9(c) shall
be made solely in whole shares of Common Stock in a number determined by their
Fair Market Value on the date of exercise of the Stock Appreciation Right. If
the amount payable results in a fractional share of Common Stock, the amount
payable for the fractional share will be withheld pursuant to Section 12(j)
hereof by the Company in connection with satisfying its tax withholding
obligations with respect to the exercise of the Stock Appreciation Right.
Notwithstanding the foregoing provisions of this Section 12(h), payment of the
amount determined under Section 9(b) or 9(c) in connection with the exercise of
a Stock Appreciation Right may be paid in cash, if such form of payment would
not cause the Stock Appreciation Right or the Plan to be subject to Section 409A
of the Code.

        (i)    Notice.    If an Award involves an exercise, it may be exercised
only by delivery to the Company of a written exercise agreement approved by the
Committee (which need not be the same for each Grantee), stating the number of
shares of Common Stock being purchased or with respect to which an Award is
being exercised, the method of payment, and such other matters as may be deemed
appropriate by the Company in connection with the issuance of shares upon
exercise of the Award, together with payment in full of any exercise price for
any shares of Common Stock being purchased. Such exercise agreement may be part
of a Grantee's Award Agreement.

        (j)    Withholding Taxes.    The Committee may establish such rules and
procedures as it considers desirable in order to satisfy any obligation of the
Company to withhold the statutory prescribed minimum amount of Federal, state or
local income taxes or other taxes with respect to the grant, exercise or payment
of any Award under the Plan, including procedures for a Grantee to have shares
of Common Stock withheld from the total number of shares of Common Stock to be
issued or purchased upon grant or exercise of an Award. The shares of Common
Stock reserved for issuance under the Plan shall be reduced by the number of
shares of Common Stock withheld for the payment of taxes pursuant to this
Section 12(j). Prior to issuance of any shares of Common

A-16

--------------------------------------------------------------------------------






Stock or, if applicable, payment of cash, upon exercise of an Award, the Grantee
shall pay or make adequate provision acceptable to the Committee for the
satisfaction of the statutory minimum prescribed amount of any Federal, state or
local income or other tax withholding obligations of the Company, if applicable.

        (k)    Exercise of Award Following Termination of Continuous
Service.    

        (i)    An Award may not be exercised after the expiration date of such
Award set forth in the Award Agreement and may be exercised following the
termination of a Grantee's Continuous Service only to the extent provided in the
Award Agreement.

        (ii)   Where the Award Agreement permits a Grantee to exercise an Award
following the termination of the Grantee's Continuous Service for a specified
period, the Award shall terminate to the extent not exercised on the last day of
the specified period or the last day of the original term of the Award,
whichever occurs first.

        (iii)  Any Option designated as an Incentive Stock Option, to the extent
not exercised within the time permitted by law for the exercise of Incentive
Stock Options following the termination of an Optionee's Continuous Service,
shall convert automatically to a Non-Qualified Stock Option and thereafter shall
be exercisable as such to the extent exercisable by its terms for the period
specified in the Option Agreement.

        (iv)  The Committee shall have discretion to determine whether the
Continuous Service of a Grantee has terminated and the effective date on which
such Continuous Service terminates and whether the Grantee's Continuous Service
terminated as a result of the Disability of the Grantee.

        (l)    Limitations on Exercise.    

        (i)    The Committee may specify a reasonable minimum number of shares
of Common Stock or a percentage of the shares subject to an Award that may be
purchased on any exercise of an Award; provided, that such minimum number will
not prevent a Grantee from exercising the full number of shares of Common Stock
as to which the Award is then exercisable.

        (ii)   The obligation of the Company to issue any shares of Common Stock
pursuant to the exercise of any Award or otherwise make payments hereunder shall
be subject to the condition that such exercise and the issuance and delivery of
such shares and other actions pursuant thereto comply with Section 409A of the
Code, the Securities Act, all applicable state securities and other laws and the
requirements of any stock exchange or national market system upon which the
shares of Common Stock may then be listed or quoted, as in effect on the date of
exercise. The Company shall be under no obligation to register the shares of
Common Stock with the Securities and Exchange Commission or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws or stock exchange or national market system, and the Company
shall have no liability for any inability or failure to do so.

        (iii)  As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the shares of Common Stock are being purchased only for
investment and without any present intention to sell or distribute such shares
of Common Stock if, in the opinion of counsel for the Company, such a
representation is required by any securities or other applicable laws.

        (m)    Privileges of Stock Ownership.    Except as provided in the Plan
with respect to Restricted Stock Awards, no Grantee will have any of the rights
of a stockholder with respect to any shares of Common Stock subject to an Award
until such Award is properly exercised and the purchased or

A-17

--------------------------------------------------------------------------------



awarded shares of Common Stock are issued and delivered to the Grantee, as
evidenced by an appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company. No adjustment shall be made for
dividends or distributions or other rights for which the record date is prior to
such date of issuance and delivery of shares of Common Stock, except as provided
in the Plan.

        (n)    Breach; Additional Terms.    A breach of the terms and conditions
of this Plan or established by the Committee pursuant to the Award Agreement
shall cause a forfeiture of the Award. At the time of such Award, the Committee
may, in its sole discretion, prescribe additional terms, conditions or
restrictions relating to the Award, including provisions pertaining to the
termination of the Grantee's employment (by retirement, Disability, death or
otherwise) prior to expiration of the Forfeiture Restrictions or other vesting
provisions. Such additional terms, conditions or restrictions shall also be set
forth in an Award Agreement made in connection with the Award.

        13.    ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE
EVENTS.    

        (a)    Capital Adjustments.    The number of shares of Common Stock
(i) covered by each outstanding Award granted under the Plan, the exercise,
target or purchase price of each outstanding Award, and any other terms of the
Award that the Committee determines requires adjustment, and (ii) available for
issuance under Sections 5 and 7 shall be adjusted to reflect, as deemed
appropriate by the Committee, any increase or decrease in the number of shares
of Common Stock resulting from a stock dividend, stock split, reverse stock
split, combination, reclassification or similar change in the capital structure
of the Company without receipt of consideration, subject to any required action
by the Board or the stockholders of the Company and compliance with applicable
securities laws; provided, however, that the exercise, target or purchase price
may not be decreased to below the par value, if any, for the shares of Common
Stock as adjusted pursuant to this Section 13(a). Except as the Committee
determines, no issuance by the Company of shares of capital stock of any class,
or securities convertible into shares of capital stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of shares of Common Stock subject to an Award. Notwithstanding
the foregoing provisions of this Section 13(a), no adjustment may be made by the
Committee with respect to an outstanding Award that would cause such Award
and/or the Plan to become subject to Section 409A of the Code.

        (b)    Dissolution or Liquidation.    The Committee shall notify the
Grantee at least twenty (20) days prior to any proposed dissolution or
liquidation of the Company. Unless specifically provided otherwise in an
individual Award or Award Agreement or in a then-effective written employment
agreement between the Grantee and the Company or an Affiliate, to the extent
that an Award has not been previously exercised, or the Forfeiture Restrictions
have not lapsed, any such Award that is an Option or Stock Appreciation Right
shall expire, and any such Award that is a Restricted Stock Award shall be
forfeited, and the shares of Common Stock subject to such Award shall be
returned to the Company, in each case, immediately prior to consummation of such
dissolution or liquidation, and such Award shall terminate immediately prior to
consummation of such dissolution or liquidation.

        (c)    Change in Control.    Unless specifically provided otherwise with
respect to Change in Control events in an individual Award or Award Agreement or
in a then-effective written employment agreement between the Grantee and the
Company or an Affiliate, if, during the term of the Plan, a Change in Control
occurs, the surviving entity or purchaser described in Section 3(f), the
"Purchaser," shall either assume the obligations of the Company under the
outstanding Awards or convert the outstanding Awards into awards of at least
equal value as to capital stock of the Purchaser. In the event such Purchaser
refuses to assume or substitute Awards pursuant to a

A-18

--------------------------------------------------------------------------------






Change in Control, each Award which is at the time outstanding under the Plan
shall (i) except as provided otherwise in an individual Award or Award
Agreement, automatically become, subject to all other terms of the Award or
Award Agreement, fully vested and exercisable or payable, as appropriate, and be
released from any repurchase or forfeiture provisions, immediately prior to the
specified effective date of such Change in Control, for all of the shares of
Common Stock at the time represented by such Award, (ii) the Forfeiture
Restrictions applicable to all outstanding Restricted Stock Awards shall lapse
and shares of Common Stock subject to such Restricted Stock Awards shall be
released from escrow (or transferred from book entry with the Company's transfer
agent, if applicable), and delivered (subject to Grantee's satisfaction of the
requirements of Section 12(j)) to the Grantees of the Awards free of any
Forfeiture Restriction, (iii) all other Awards shall become fully vested and
payment thereof shall be accelerated using, if applicable, the then-current Fair
Market Value to measure any payment that is based on the value of the Common
Stock or using such higher amount as the Committee may determine to be more
reflective of the actual value of such stock, and (iv) notwithstanding any
contrary terms in the Award or Award Agreement, expire on a date at least twenty
(20) days after the Committee gives written notice to Grantees specifying the
terms and conditions of the acceleration of vesting of their Awards and, if
applicable, the remaining period to exercise their Options.

        To the extent that a Grantee exercises an Award before or on the
effective date of the Change in Control, (i) the Company shall issue all Common
Stock purchased or issuable by exercise of that Award (subject to the Grantee's
satisfaction of the requirements of Section 12(j)), and those shares of Common
Stock shall be treated as issued and outstanding for purposes of the Change in
Control, and (ii) with respect to a Stock Appreciation Right that is to be
settled in the form of a cash payment, the Company shall make such payment to
the Grantee (subject to Grantee's satisfaction of the requirements of
Section 12(j)). Upon a Change in Control, if the outstanding Awards are not
assumed or substituted by the Purchaser, the Plan shall terminate and any
unexercised Awards outstanding under the Plan at that date shall terminate as of
the expiration of the period specified in the notice to be provided in the
immediately preceding paragraph.

        14.    STOCKHOLDER APPROVAL.    The Company shall obtain the approval of
the Plan by the Company's stockholders to the extent required to satisfy
Sections 162(m) or 422 of the Code or to satisfy or comply with any applicable
laws or the rules of any stock exchange or national market system on which the
Common Stock may be listed or quoted. No Award that is granted as a result of
any increase in the number of shares of Common Stock authorized to be issued
under the Plan may be exercised or forfeiture restrictions lapse prior to the
time such increase has been approved by the stockholders of the Company. No
Award shall be made hereunder unless and until such stockholder approval of the
Plan is obtained.

        15.    ADMINISTRATION.    The Plan shall be administered by the
Committee. The Committee shall interpret the Plan and any Awards granted
pursuant to the Plan and shall prescribe such rules and regulations in
connection with the operation of the Plan as it determines to be advisable for
the administration of the Plan. The Committee may rescind and amend its rules
and regulations from time to time. The interpretation by the Committee of any of
the provisions of the Plan or any Award granted under the Plan shall be final
and binding upon the Company and all persons having an interest in any Award or
any shares of Common Stock purchased or other payments received pursuant to an
Award. Notwithstanding the authority hereby delegated to the Committee to grant
Awards to Employees, Directors and Consultants under the Plan, the Board shall
have full authority, subject to the express provisions of the Plan, to grant
Awards to Employees, Directors and Consultants under the Plan, to interpret the
Plan, to provide, modify and rescind rules and regulations relating to the Plan,
to determine the terms and provision of Awards granted to Employees, Consultants
and Directors under the Plan and to make all other determinations and perform
such actions as the Board deems necessary or advisable to administer the Plan.
No member of the Committee or the Board shall be liable for any

A-19

--------------------------------------------------------------------------------



action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.

        16.    EFFECT OF PLAN.    Neither the adoption of the Plan nor any
action of the Board or the Committee shall be deemed to give any Employee,
Director or Consultant any right to be granted an Award or any other rights
except as may be evidenced by the Award Agreement, or any amendment thereto,
duly authorized by the Committee and executed on behalf of the Company, and then
only to the extent and on the terms and conditions expressly set forth therein.
The existence of the Plan and the Awards granted hereunder shall not affect in
any way the right of the Board, the Committee or the stockholders of the Company
to make or authorize any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or its business, any merger or
consolidation or other transaction involving the Company, any issue of bonds,
debentures, or shares of preferred stock ranking prior to or affecting the
Common Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale or transfer of all or any part of the Company's assets or
business, or any other corporate act or proceeding by or for the Company.
Nothing contained in the Plan or in any Award Agreement or in other related
documents shall confer upon any Employee, Director or Consultant any right with
respect to such person's Continuous Service or interfere or affect in any way
with the right of the Company or an Affiliate to terminate such person's
Continuous Service at any time, with or without cause.

        17.    NO EFFECT ON RETIREMENT AND OTHER BENEFIT PLANS.    Except as
specifically provided in a retirement or other benefit plan of the Company or an
Affiliate, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or an
Affiliate, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
"Retirement Plan" or "Welfare Plan" under the Employee Retirement Income
Security Act of 1974, as amended.

        18.    AMENDMENT OR TERMINATION OF PLAN.    The Board in its discretion
may, at any time or from time to time after the date of adoption of the Plan,
terminate or amend the Plan in any respect, including amendment of any form of
Award Agreement, exercise agreement, or instrument to be executed pursuant to
the Plan; provided, however, to the extent necessary to comply with the Code,
including Sections 162(m) and 422 of the Code, other applicable laws, or the
applicable requirements of any stock exchange or national market system, the
Company shall obtain stockholder approval of any Plan amendment in such manner
and to such a degree as required. No Award may be granted after termination of
the Plan. Any amendment or termination of the Plan shall not affect Awards
previously granted, and such Awards shall otherwise remain in full force and
effect as if the Plan had not been amended or terminated, unless mutually agreed
otherwise in a writing (including an Award Agreement) signed by the Grantee and
the Company.

        19.    EFFECTIVE DATE AND TERM OF PLAN.    The Plan shall become
effective as of the Effective Date, which is the date the Plan was approved by
the Company's stockholders. The Plan shall continue in effect for a term of ten
(10) years from the Effective Date, and shall terminate on the day before the
tenth anniversary of the Effective Date, unless sooner terminated by action of
the Board.

        20.    SEVERABILITY AND REFORMATION.    The Company intends all
provisions of the Plan to be enforced to the fullest extent permitted by law.
Accordingly, should a court of competent jurisdiction determine that the scope
of any provision of the Plan is too broad to be enforced as written, the court
should reform the provision to such narrower scope as it determines to be
enforceable. If, however, any provision of the Plan is held to be wholly
illegal, invalid, or unenforceable under present or future law, such provision
shall be fully severable and severed, and the Plan shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof,

A-20

--------------------------------------------------------------------------------




and the remaining provisions of the Plan shall remain in full force and effect
and shall not be affected by the illegal, invalid, or unenforceable provision or
by its severance.

        21.    GOVERNING LAW.    The Plan and all issues or matters relating to
the Plan shall be governed by, determined and enforced under, and construed and
interpreted in accordance with the laws of the State of Texas.

        22.    INTERPRETIVE MATTERS.    Whenever required by the context,
pronouns and any variation thereof shall be deemed to refer to the masculine,
feminine, or neuter, and the singular shall include the plural, and visa versa.
The term "include" or "including" does not denote or imply any limitation. The
term "business day" means any Monday through Friday other than such a day on
which banks are authorized to be closed in the State of Texas. The captions and
heading used in the Plan are inserted for convenience and shall not be deemed a
part of the Plan for construction or interpretation.

A-21

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



DG FASTCHANNEL, INC. 2006 LONG-TERM STOCK INCENTIVE PLAN (As Amended April 29,
2009)
